Citation Nr: 1106333	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral breast 
cancer.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression, and to also include 
as secondary to bilateral breast cancer.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to bilateral breast cancer.  

4.  Entitlement to service connection for rheumatoid arthritis of 
the hands, arms, and legs, to include as secondary to bilateral 
breast cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves on a period 
of active duty for training (ACDUTRA) from May 1976 to August 
1976, and on active duty from March 1977 to February 1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

In this case, the Board notes that the Veteran previously filed a 
claim for service connection for a "[b]iopsy [b]reast," as 
reflected in a December 1979 application for compensation 
benefits.  In an August 1980 rating decision, the RO denied 
service connection for a right breast mass, postoperative.  The 
Veteran's current claim and accompanying evidence reflects a 
diagnosis of bilateral breast cancer.  The United States Court of 
Appeals for the Federal Circuit has held that the term "factual 
basis" is defined as the claimant's underlying disease or 
injury, rather than as symptoms of that disease or injury.  Boggs 
v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims based on 
distinctly diagnosed diseases or injuries must be considered as 
separate and distinct claims.  Id. at 1337.  As this disability, 
breast cancer, is distinct, the Board will adjudicate this claim 
as a new claim for service connection (as opposed to a claim to 
reopen).  

The Board also notes that the claim of service connection for an 
acquired psychiatric disorder was originally raised as two 
separate claims of service connection for anxiety and depression.  
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a mental health disability claim includes any mental disorder 
that may be reasonably encompassed by the claimant's description 
of the claim, reported symptoms, and other information of record.  
Hence, the Board has combined the separately alleged psychiatric 
symptoms and diagnoses into one claim of service connection for 
an acquired psychiatric disorder, to include anxiety and 
depression.

The issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for breast cancer related to faulty treatment 
or misdiagnosis of a benign breast lump in 1980 has been raised 
by record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See the September 2007 statement from the 
Veteran's representative.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral breast cancer and service is not of 
record.

3.  Service connection is not in effect for any disability.  

4.  There is no competent evidence of a nexus between the 
Veteran's acquired psychiatric disorder, to include anxiety and 
depression, and her military service.  

5.  There is no competent evidence of a nexus between the 
Veteran's hypertension and her military service.  

6.  There is no competent evidence of a nexus between the 
Veteran's rheumatoid arthritis of the hands, arms, and legs, and 
her military service.  


CONCLUSIONS OF LAW

1.  Bilateral breast cancer was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

3.  Hypertension was not incurred in or aggravated by service, 
nor is it secondary to a service-connected disability.  38 
U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).

4.  Rheumatoid arthritis of the hands, arms, and legs was not 
incurred in or aggravated by service, nor is it secondary to a 
service-connected disability.  
38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

Here the VCAA duty to notify was satisfied by the December 2006 
letter.  In the December 2006 letter, the Veteran was informed of 
the evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The letter 
informed the Veteran that she must show evidence of the claimed 
physical condition and a relationship between the claimed 
condition and the service-connected condition.  The letter also 
stated that in order to substantiate a claim for service 
connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence she 
was to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf, VA informed her it had a duty to 
obtain any records held by any Federal agency.  It also informed 
her that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a Federal agency, such as 
records from private doctors and hospitals.  The letter stated 
that she would need to give VA enough information about the 
records so that it could obtain them for her.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
December 2006 VCAA letter to the Veteran included the type of 
evidence necessary to establish disability ratings and effective 
dates for the disabilities on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records and 
VA outpatient treatment records from December 1979 to July 2007.  
The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA); however, 
the Veteran informed the RO that her SSA medical records are 
unavailable.  See the December 2006 RO letter.  Additionally, the 
RO determined in June 2007 that VA outpatient treatment records 
for the period of January 1, 1980 to January 1, 1990 from the VA 
Medical Center in Houston, Texas, are unavailable for review.  
See June 2007 and May 2008 RO file letters.  Where records are 
unavailable, "VA has no duty to seek to obtain that which does 
not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); 
Porter v. Brown, 5 Vet. App. 233, 237 (1993).

In determining whether a medical examination be provided or a 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with a veteran's 
service or with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

With respect to the third factory, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board finds that a VA examination is not warranted for the 
Veteran's claims on appeal.  As will be explained below, given 
the absence of in-service evidence of chronic manifestations of 
the disorders on appeal, the absence of identified symptomatology 
for many years after separation, and no competent evidence of a 
nexus between service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
A.  Applicable Rules and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection for cardiovascular-renal 
disease, including malignant tumors, hypertension, and arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, active military, naval, or air service includes any 
period of active duty for training period (ACDUTRA) during which 
the individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.6(a) and (d) (2010).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) 
(2010).  Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Establishing service connection generally requires medical or, in 
certain circumstances lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 
(2010).

B.  Bilateral Breast Cancer

During the January 2010 Board hearing, the Veteran testified that 
shortly after being discharge from service in 1979, a very large 
mass was removed from her right breast.  The mass returned 
several years later, developing into bilateral breast cancer.  
The Veteran asserts that because the mass appeared right after 
her discharge from active duty, service connection is warranted 
for her bilateral breast cancer.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for bilateral breast cancer.  The Veteran is 
competent to allege that her bilateral breast cancer potentially 
originated while in service; however, her assertions are not 
credible.  The Veteran's statements are inconsistent with the 
objective evidence of record.  Service treatment records reflect 
no complaints, treatment, or diagnosis of breast cancer.  
Clinical evaluation of the Veteran's lungs and chest, including 
breasts, were normal as reflected on the Veteran's September 1978 
expiration of term of service (ETS) report of medical 
examination.  Additionally, the Veteran admitted to being in 
"[g]ood [h]ealth" on her September 1978 report of medical 
history, with no references to a mass on her breast or breast 
cancer.  

After discharge from service, post service treatment records 
beginning in December 1979 note complaints of a lump in the 
Veteran's right breast.  Specifically, the December 1979 VA 
outpatient treatment records indicate that the Veteran was 
hospitalized for approximately three days after a mass was found 
in the right breast.  Excision of the right breast was performed 
with local anesthesia.  It was noted that the frozen section 
(mass) was benign, and the Veteran was returned to her hospital 
room in stable condition.  The Veteran returned to her local VA 
outpatient treatment facility in May 1997 with complaints of a 
lump underneath her left arm and breast that originated one year 
ago.  She was diagnosed with left axillary lymph gland and 
fibrocystic disease of both breasts.  It was noted that a 
mammogram and general surgery consultation would be performed.  A 
mammogram was performed in June 1997, and the Veteran was 
diagnosed with advanced breast cancer.  Thereafter, the Veteran 
underwent a lumpectomy with axillary dissection, completed three 
cycles of chemotherapy with Adriamycin and Cytoxan, and had a 
successful peripheral blood stem cell harvest and transplant.  
See VA outpatient treatment records dated July 1997 to December 
1997.  

Based upon the evidence in the claims file, the first time the 
Veteran's bilateral breast cancer is shown is in a June 1997 VA 
outpatient treatment report, which is many years following the 
Veteran's discharge from active military service.  In this 
regard, the Board emphasizes that the mass discovered in the 
Veteran's right breast immediately after service was benign.  
Accordingly, presumptive service connection for a malignant tumor 
is unavailable.  Regarding the Veteran's continuity of 
symptomatology complaints, the Board acknowledges that the 
Veteran has contended, in essence, that her bilateral breast 
cancer has existed since military service because a mass was 
discovered in her breast shortly after discharge from service. 

However, the evidence weighs against the Veteran's claims in this 
regard.  Again, the record establishes that there is no objective 
medical evidence of record of bilateral breast cancer during 
service or immediately thereafter.  See Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observations is 
competent).  The Veteran's service treatment records and the 
absence of post-service treatment reports until many years after 
service substantiate this.  The absence of evidence in support of 
an alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service."  Id. at 
1333.  

Given the service treatment records, which reflect normal 
findings of the Veteran's breasts upon discharge, the absence of 
complaint or treatment until several years after service, and the 
absence of any medical evidence relating the Veteran's symptoms 
to service, the Board finds that the evidence weighs against the 
Veteran's claims.  Continuity of symptomatology has not been 
established, and the Veteran's statements and testimony many 
years after service, standing alone, are not sufficiently 
credible to provide probative information.  Moreover, there is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and her bilateral breast cancer.  
Without evidence of a nexus between the Veteran's military 
service and her bilateral breast cancer, service connection for 
bilateral breast cancer must be denied.  

The Board is aware of the Veteran's contentions that her 
bilateral breast cancer is etiologically related to service.  
However, competent medical evidence is required in order to grant 
service connection for the claim.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
92 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  In this case, the 
question of etiology involves complex medical questions which the 
Veteran is not competent to address.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's claim for bilateral breast 
cancer cannot be granted because there is no evidence of breast 
cancer at the time she separated from service, no probative 
credible evidence of continuity of symptomatology of breast 
cancer from the time she separated from service until the first 
objective showing of breast cancer 18 years after service, and no 
competent evidence of a nexus between her bilateral breast cancer 
and her active military service.

Accordingly for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for bilateral breast cancer, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Acquired Psychiatric Disorder, Hypertension, and Rheumatoid 
Arthritis of the Bilateral Hands, Arms, and Legs

The Veteran also contends that her anxiety, depression, 
hypertension, and rheumatoid arthritis were incurred on a 
secondary basis as a result of her bilateral breast cancer.  At 
the January 2010 hearing, the Veteran testified that she was 
diagnosed with anxiety, depression, and hypertension 
approximately in 1998 or 1999, after being diagnosed with 
advanced stages of breast cancer.  She further added that her 
rheumatoid arthritis originated approximately in 2008 or 2009.  
The Veteran asserts that these disabilities are attributable to 
her bilateral breast cancer.  
Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and a medical 
nexus.  See 38 C.F.R. § 3.310(a) (2010).

As noted above, service connection is not warranted for the 
Veteran's bilateral breast cancer.  Because the Veteran has not 
been granted service connection for bilateral breast cancer, her 
claims of entitlement to service connection for an acquired 
psychiatric disorder, hypertension, and rheumatoid arthritis of 
the hands, arms, and legs, claimed as secondary to bilateral 
breast cancer warrants no further consideration.  The claims must 
be denied as a matter of law.  38 C.F.R. § 3.310.  

The Board now turns to whether service connection is warranted on 
a direct basis for the Veteran's acquired psychiatric disorder, 
hypertension, and rheumatoid arthritis.  Service treatment 
records reveal no complaints, treatments, or diagnoses of 
anxiety, depression, hypertension, and rheumatoid arthritis.  
Although the Veteran admitted to having or previously having 
depression or excessive worry at the September 1978 ETS 
examination, she denied experiencing high or low blood pressure, 
swollen or painful joints, and arthritis, rheumatism, or bursitis 
on her September 1978 ETS report of medical history.   At that 
time, the Veteran's blood pressure while sitting was recorded as 
102/56, and clinical evaluation of her heart, upper extremities, 
lower extremities, and psychiatric state were all normal.  

Post service treatment records reflect continuing complaints and 
treatment for an acquired psychiatric disorder, hypertension, and 
arthritis.  In December 1997, a VA outpatient treatment record 
reports hypertension as a clinical diagnosis not related to the 
admission diagnosis of intraductal carcinoma of the left breast.  
Depression and anxiety/panic disorder are listed as both active 
problems in a March 2007 VA outpatient treatment note.  Finally, 
the Veteran was assessed with hand arthritis and polyarticular 
arthritis in March 2007 and June 2007 visits to his local VA 
outpatient treatment facility.  See March and June 2007 VA 
outpatient treatment notes.  However, none of the treatment 
records state that the Veteran's acquired psychiatric disorder, 
hypertension, and rheumatoid arthritis are related to her 
military service.

In fact, based upon the evidence in the claims file, the first 
time the Veteran's disabilities are shown is in 1997 and 2007, 
which is many years following the Veteran's discharge from 
service and the one-year presumptive period for hypertension and 
arthritis.  There is no objective medical evidence of record of 
the Veteran's acquired psychiatric disorder, hypertension, and 
arthritis being incurred during her military service or 
immediately thereafter.  See Maxson, supra.  Given the service 
treatment records, the absence of complaint or treatment until 
many years after service, and the absence of any medical evidence 
relating the Veteran's acquired psychiatric disorder, 
hypertension, and arthritis to service, the Board finds that the 
evidence weighs against the Veteran's claims.

In addition to the foregoing, no medical professional has 
provided competent medical evidence linking the diagnosis of an 
acquired psychiatric disorder, hypertension, and arthritis to her 
active service, and the Veteran has not alluded to the existence 
of any such opinion.  Thus, with no evidence of a nexus between 
the stated disabilities and service, service connection for an 
acquired psychiatric disorder, hypertension, and arthritis is not 
warranted.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that her acquired psychiatric disability, 
hypertension, and arthritis are caused by her bilateral breast 
cancer and in the alternative, attributable to her active 
military service.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that the Veteran's 
lay statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau, supra.  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, an acquired psychiatric disorder, 
hypertension, and arthritis require specialized training for a 
determination as to diagnoses and causation, and are therefore 
not susceptible of lay opinions on etiology.  Additionally, as 
discussed above, the probative and persuasive evidence does not 
support the Veteran's assertions.

Accordingly, a preponderance of the evidence is against the 
claims for service connection for an acquired psychiatric 
disorder, hypertension, and rheumatoid arthritis of the hands, 
arms, and legs, to include as secondary to bilateral breast 
cancer, and there is no doubt to be resolved.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for bilateral breast cancer is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression, and to also include 
as secondary to bilateral breast cancer, is denied.  

Entitlement to service connection for hypertension, to include as 
secondary to bilateral breast cancer, is denied.  

Entitlement to service connection for rheumatoid arthritis of the 
hands, arms, and legs, to include as secondary to bilateral 
breast cancer, is denied.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


